


EXHIBIT 10.43
 
SANMINA-SCI CORPORATION
 
2009 INCENTIVE PLAN
 
NOTICE OF GRANT OF STOCK OPTION
 
Unless otherwise defined herein, the terms defined in the Sanmina-SCI
Corporation 2009 Incentive Plan (the “Plan”) will have the same defined meanings
in this Notice of Grant of Stock Option (the “Notice of Grant”) and Terms and
Conditions of Stock Option Grant, attached hereto as Exhibit A (together, the
“Agreement”).
 
Participant:
 
Address:
     



 
Participant has been granted an Option to purchase shares of Common Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:
 
Grant Number
 
Date of Grant
 
Vesting Commencement Date
 
Number of Shares Granted
 
Exercise Price per Share
$
Total Exercise Price
$
Type of Option
___ Incentive Stock Option
 
___ Nonstatutory Stock Option
Term/Expiration Date
 



 
 

--------------------------------------------------------------------------------

 


Vesting Schedule:
 
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:
 
[INSERT VESTING SCHEDULE]
 
 
Termination Period:
 
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable as provided in the
Plan.  Notwithstanding the foregoing sentence, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 17(c) of the Plan.
 
By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this
Agreement.  Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement.  Participant further agrees to notify the
Company upon any change in the residence address indicated below.
 


PARTICIPANT
 
SANMINA-SCI CORPORATION
           
Signature
 
By
     
Print Name
 
Title
Address:
               

 




 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
TERMS AND CONDITIONS OF STOCK OPTION GRANT
 
1. Grant.  The Company hereby grants to the Participant named in the Notice of
Grant (“Participant”) an option (the “Option”) to purchase the number of Shares,
as set forth in the Notice of Grant, at the exercise price per Share set forth
in the Notice of Grant (the “Exercise Price”), subject to the terms and
conditions in this Agreement and the Plan, which is incorporated herein by
reference.  Subject to Section 22(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail.
 
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option as defined in Section
422 of the Code.  However, if this Option is intended to be an Incentive Stock
Option, to the extent that it exceeds the $100,000 rule of Code Section 422(d)
it will be treated as a Nonstatutory Stock Option (“NSO”).  Further, if for any
reason this Option (or portion thereof) will not qualify as an ISO, then, to the
extent of such nonqualification, such Option (or portion thereof) will be
regarded as a NSO granted under the Plan.  In no event will the Administrator,
the Company or any Parent or Subsidiary or any of their respective employees or
directors have any liability to Participant (or any other person) due to the
failure of the Option to qualify for any reason as an ISO.
 
2. Vesting Schedule.  Except as provided in Section 3, the Option awarded by
this Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant.  Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
 
3. Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan.  If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
 
4. Exercise of Option.  This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
This Option is exercisable by delivery of an exercise notice, in the form
attached as Exhibit B (the “Exercise Notice”) or in a manner and pursuant to
such procedures as the Administrator may determine, which will state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan.  The Exercise Notice will be completed by Participant
and delivered to the Company.  The Exercise Notice will be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares together with
any applicable tax withholding.  This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by the
aggregate Exercise Price.  
 
5. Method of Payment.  Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:
 
(a) cash;
 
(b) check;
 
(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan;
 
(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares; or
 
(e) payment through a net exercise such that, without the payment of any funds,
the Participant may exercise the Option and receive the net number of Shares
equal to (i) the number of Shares as to which the Option is being exercised,
multiplied by (ii) a fraction, the numerator of which is the Fair Market Value
per Share (on such date as is determined by the Administrator) less the Exercise
Price per Share, and the denominator of which is such Fair Market Value per
Share (the number of net Shares to be receive will be rounded down to the
nearest whole number of Shares).
 
6. Tax Obligations.
 
(a) Tax Withholding.  Notwithstanding any contrary provision of this Agreement,
no certificate representing the Shares will be issued to Participant, unless and
until satisfactory arrangements (as determined by the Administrator) will have
been made by Participant with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares.  To the extent determined appropriate by the Company in its discretion,
it will have the right (but not the obligation) to satisfy any tax withholding
obligations by reducing the number of Shares otherwise deliverable to
Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time of the
Option exercise, Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver the Shares if such withholding
amounts are not delivered at the time of exercise.


 
 

--------------------------------------------------------------------------------

 
 
(b) Notice of Disqualifying Disposition of ISO Shares.  If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant will notify the Company in writing within thirty
(30) days of such disposition.  Participant agrees that Participant may be
subject to income tax withholding by the Company on the compensation income
recognized by Participant.
 
(c) Code Section 409A.  Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.”  A Discount Option may
result in (i) income recognition by Participant prior to the exercise of the
option, (ii) an additional twenty percent (20%) federal income tax, and (iii)
potential penalty and interest charges.  The Discount Option may also result in
additional state income, penalty and interest tax to the
Participant.  Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the Fair Market Value of a Share on the Date of Grant
in a later examination.  Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Participant will be solely
responsible for Participant’s costs related to such a determination.


 
 

--------------------------------------------------------------------------------

 
 
7. Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.  After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
 
8. No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
 
9. Address for Notices.  Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at Sanmina-SCI Corporation,
2700 North First Street, San Jose, CA 95134, or at such other address as the
Company may hereafter designate in writing or electronically.
 
10. Grant is Not Transferable.  This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant.  Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
Option, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.
 
11. Binding Agreement.  Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


 
 

--------------------------------------------------------------------------------

 
 
12. Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company.  The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.  Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.
 
13. Plan Governs.  This Agreement is subject to all terms and provisions of the
Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.  Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
 
14. Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.
 
15. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic
means.  Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
 
16. Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
 
17. Agreement Severable.  In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
18. Modifications to the Agreement.  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the Company.
 
19. Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.
 
20. Governing Law.  This Agreement will be governed by the laws of the State of
California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Option
or this Agreement, the parties hereby submit to and consent to the jurisdiction
of the State of California, and agree that such litigation will be conducted in
the courts of Santa Clara County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this Option is made and/or to be performed.


 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
SANMINA-SCI CORPORATION
 
2009 INCENTIVE PLAN
 
EXERCISE NOTICE
 
Sanmina-SCI Corporation
2700 North First Street
San Jose, CA 95134


Attention:  ___________


 
2. Exercise of Option.  Effective as of today, ________________, _____, the
undersigned (“Participant”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Sanmina-SCI Corporation (the “Company”) under
and pursuant to the 2009 Incentive Plan (the “Plan”) and the Stock Option
Agreement dated ________ (the “Agreement”).  The purchase price for the Shares
will be $_____________, as required by the Agreement.
 
3. Delivery of Payment. The Participant herewith delivers to the Company the
full Exercise Price for the Shares and any required tax withholding to be paid
in connection with the exercise of the Option, via the following payment method
election as provided under Section 5 of the Option Agreement:
 *  cash

 * check

 * cashless exercise

 * surrender of Shares

 * net exercise

4. Representations of Participant.  Participant acknowledges that Participant
has received, read and understood the Plan and the Agreement and agrees to abide
by and be bound by their terms and conditions.


 
 

--------------------------------------------------------------------------------

 
 
 
5. Rights as Stockholder.  Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares, notwithstanding
the exercise of the Option.  The Shares so acquired will be issued to
Participant as soon as practicable after exercise of the Option.  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date of issuance, except as provided in Section 17 of the Plan.
 
6. Tax Consultation.  Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s purchase or disposition of
the Shares.  Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.
 
7. Agreement Severable.  In the event that any provision in this Exercise Notice
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Exercise Notice.


 
 

--------------------------------------------------------------------------------

 
 
 
8. Entire Agreement; Governing Law.  The Plan and Agreement are incorporated
herein by reference.  This Exercise Notice, the Plan and the Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.  This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.




Submitted by:
 
Accepted by:
PARTICIPANT
 
SANMINA-SCI CORPORATION
           
Signature
 
By
     
Print Name
 
 
Its
Address:
                         
Date Received





 

